                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           CENTRAL DIVISION

 MICHAEL POSTAWKO, et al.,                    )
                                              )
         Plaintiffs,
                                              )
 v.                                           ) CASE NO. 2:16-CV-04219-NKL
                                              )
 MISSOURI DEPARTMENT OF                       )
 CORRECTIONS, et al.,                         )
         Defendants.                          )

      JOINT MOTION TO STAY AMENDED SCHEDULING ORDER
            AND SUGGESTIONS IN SUPPORT THEREOF
      The Parties hereby move this Court for entry of an Order staying this action

and the Amended Scheduling and Jury Trial Order (doc. 254; see also docs. 364,

399, 408, 431, and 433 collectively, the “Scheduling Order”). As grounds for and

in support of this Motion, the Parties state as follows:

      1.      On February 12, 2020, the Parties continued their efforts to resolve this

dispute through mediation. The Parties made significant progress and agreed to

extend the deadline for the State to serve its experts reports an additional two (2)

weeks.

      2.      Since that time, the Parties have made further strides in negotiating a

settlement and believe they are on a path to resolve this action. They want to

concentrate their efforts and avoid waste of resources associated with discovery-

related and pretrial-related activities while they bring this action to a final resolution.




         Case 2:16-cv-04219-NKL Document 437 Filed 04/03/20 Page 1 of 5
Therefore, the Parties respectfully request a stay of all existing deadlines in the

Scheduling Order. If the Parties are not successful in resolving this dispute within

the next sixty (60) days, then they will request the Court reset the existing deadlines

in the Scheduling Order.

      3.     Contemporaneously with the filing of this Motion, the Parties will

submit a proposed Order to the Court in compliance with the Scheduling Order.

      WHEREFORE, premises considered, the Parties respectfully request that the

Court enter an Order staying this action and the Scheduling Order consistent with

the proposed Order submitted contemporaneously herewith.

      Dated: April 3, 2020.

                                              /s/ Amy Breihan
                                              One of the Attorneys for Plaintiffs

Anthony E. Rothert
Jessie Steffan
Omri E. Praiss
AMERICAN CIVIL LIBERTIES UNION OF MISSOURI FOUNDATION
906 Olive Street
Suite 1130
St. Louis, Missouri 63108
Telephone: (314) 652-3114
Facsimile: (314) 652-3112
trothert@aclu-mo.org
gwilcox@aclu-mo.org
jsteffan@aclu-mo.org
opraiss@aclu-mo.org

Gillian R. Wilcox
AMERICAN CIVIL LIBERTIES UNION OF MISSOURI FOUNDATION
406 West 34th Street, Suite 420


2
        Case 2:16-cv-04219-NKL Document 437 Filed 04/03/20 Page 2 of 5
Kansas, Missouri 64111
gwilcox@aclu-mo.org

Megan G. Crane
Amy E. Breihan
RODERICK & SOLANGE MACARTHUR JUSTICE CENTER
3115 South Grand Blvd., Suite 300
St. Louis, Missouri 63118
Telephone: (314) 254-8540
megan.crane@macarthurjustice.org
amy.breihan@macarthurjustice.org

Amelia Igo Pelly Frenkel (pro hac vice)
Anastasia McLetchie Pastan (pro hac vice)
Elizabeth Lynn Henthorne (pro hac vice)
Kieran Gostin (pro hac vice)
Tamarra Matthews Johnson (pro hac vice)
WILKINSON WALSH LLP
2001 M Street NW, 10th Floor
Washington, DC 20036
Telephone: (202) 847-4000
afrenkel@wilkinsonwalsh.com
apastan@wilkinsonwalsh.com
bhenthorne@wilkinsonwalsh.com
kgostin@wilkinsonwalsh.com
tmatthewsjohnson@wilkinsonwalsh.com

Meghan C. Cleary (pro hac vice)
WILKINSON WALSH LLP
130 West 42nd Street, Suite 1402
New York, NY 10036
Telephone: (424) 291-9669
Facsimile: (202) 847-4005
mcleary@wilkinsonwalsh.com

                                            /s/ William R. Lunsford
                                            One of the Attorneys for Defendant
                                            Corizon, LLC

William R. Lunsford

3
       Case 2:16-cv-04219-NKL Document 437 Filed 04/03/20 Page 3 of 5
Matthew B. Reeves
MAYNARD, COOPER & GALE, P.C.
655 Gallatin Street
Huntsville, Alabama 35801
Telephone: (256) 551-0171
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
mreeves@maynardcooper.com

Dwight A. Vermette
ECKENRODE-MAUPIN
11477 Olde Cabin Road
Suite 110
St. Louis, Missouri 63141
Telephone: (314) 726-6670
Facsimile: (314) 726-2106
dav@eckenrode-law.com

                                        /s/ Jennifer Baumann
                                        One of the Attorneys for Defendants
                                        Missouri Department of Corrections,
                                        Adrienne Hardy, and Anne L.
                                        Precythe

Zachary T. Buchheit
OFFICE OF THE ATTORNEY GENERAL
P.O. Box 899
Jefferson City, Missouri 65102
Telephone: (573) 751-8807
Facsimile: (573) 751-0774
zachary.buchheit@ago.mo.gov

John W. Taylor
Jennifer Baumann
OFFICE OF THE ATTORNEY GENERAL
815 Olive Street
St. Louis, Missouri 63101
Telephone: (314) 340-7861
Facsimile: (314) 340-7029
john.taylor@ago.mo.gov

4
       Case 2:16-cv-04219-NKL Document 437 Filed 04/03/20 Page 4 of 5
jennifer.baumann@ago.mo.gov




5
      Case 2:16-cv-04219-NKL Document 437 Filed 04/03/20 Page 5 of 5
